DETAILED ACTION
In response to the Amendments filed on August 28, 2022, claims 1 and 4-11 are amended; claim 3 is cancelled. Currently, claims 1 and 4-11 are now pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on August 28, 2022.  These drawings are accepted.

Specification
The amendments to the specification filed on August 28, 2022 are accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 4-11 are still rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claims 1, 10, and 11, the recitations of “the other filtering membranes” (line 12 of claim 1; line 9 of claim 10; and line 12 of claim 11) and “the primary filtering membrane” (lines 11-12 of claim 1; line 9 of claim 10; and line 12 of claim 11) are confusing because of the following:
It is unclear what the scope of “a plurality of filtering membranes” is. Does the claim require that the number of plurality of filtering membranes to require at least two filtering membranes or at least three filtering membranes? However, as best understood from the instant disclosure for the purpose of continuous examination, the scope of the claim is interpreted as requiring at least two filtering membranes, see instant [0029] and Figs. 2-6.
It is also unclear what the antecedent basis for the recitation of “the primary filtering membrane” is since this is the first recitation. It is noted that only a primary filter membrane has been defined in the respective claims. However, as best understood for the purpose of continuous examination, the recitations of “a primary filter membrane” and “the primary filtering membrane” are referring to the same filtering membrane of the plurality of filtering membranes. Therefore, it is suggested that the recitation of “a primary filter membrane” be amended to --a primary filtering membrane-- so as to clarify the confusion.
Regarding claim 9, the recitations of “the filtering membrane” is confusing because it is unclear which membrane the recitation is referring to since claim 1 to which claim 9 depends from has been amended to require a plurality of filtering members including a primary filter membrane. However, as best understood for the purpose of continuous examination, the recitations are interpreted as referring to the plurality of filtering membranes and the recitations are suggested to be recited as --the plurality of filtering membranes--.
Further regarding claim 11, the recitation of “the filtering membrane closest to the plurality of air pressure balance holes is a primary filter membrane” is also confusing because it is unclear whether the claim is requiring that the plurality of air pressure balance holes are disposed on the shell such that only one of the plurality of filtering membranes is positioned closest to all of the plurality of air pressure balance holes or does it include the scope where one of the plurality of filtering membranes is positioned closest to some of the plurality of air pressure balance holes but not all of the plurality of air pressure balance holes? As best understood, for the purpose of continuous examination, the recitation is interpreted as requiring the scope where the filtering membrane of the plurality of filtering membranes that is positioned closest to more of the plurality of air pressure balance holes is the primary filtering membrane.
Claims 4-9 are also rejected for incorporating the above confusion through their respective claim dependencies.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 6-8, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang (CN 104288874 A). It is noted that citations of Huang are referring to the provided English Translation.
Claim 1. Huang discloses a device for preventing contamination of a positive-pressure connector of an indwelling needle, comprising: 
a shell (1); 
a connecting port (7) fixedly connected to the shell and used for connecting to the positive-pressure connector; 
an air pressure balance hole (1-2) disposed opposite to the connecting port and provided on the shell (Fig. 1; [0012]); and 
a plurality of filtering membranes (2, 4) disposed between the air pressure balance hole and the connecting port (Fig. 1; [0010]);
among the plurality of filtering membranes, the filtering membrane closest to the air pressure balance hole is a primary filter membrane (2), wherein the primary filtering membrane is separated from the other filtering membranes (Fig. 1).
Claim 4. Huang discloses the device for preventing contamination of the positive- pressure connector of the indwelling needle according to claim 1, wherein 
the air pressure balance hole is at a top of the shell (Fig. 1; i.e., port 1-2 is at the top of upper cavity 1); 
the plurality of filtering membranes comprises the primary filtering membrane (2) clinging to a bottom of the air pressure balance hole (i.e., since the identified wall portion forms a part of port 1-2); and 
a second filtering membrane (4) directly below the primary filtering membrane (Fig. 1); and 
the connecting port is internally provided with an internal thread (i.e., internal threads of connector 7) adapted to an external thread of the positive-pressure connector (i.e., internal threads of connector 7 is capable of being couple with an external thread of a positive-pressure connector). 
Claim 6. Chen discloses the device for preventing contamination of the positive- pressure connector of the indwelling needle according to claim 1, wherein 
a top of the shell (1,3,4) is provided with a downward groove (identified groove, see Examiner’s Fig. 2); 
the air pressure balance hole is at the groove (i.e., since port 1-2 is positioned at the groove); 
the interior of the shell is provided with an upward convex platform (identified platform, see Examiner’s Fig. 2); 
the plurality of filtering membranes comprises 
the primary filtering membrane clinging to a bottom of the air pressure balance hole (i.e., since membrane 2 is positioned clinging to the identified bottom of wall portion forming a part of port 1-2); and 
a second filtering membrane (4) laid on the platform (see Examiner’s Fig. 2); and 

    PNG
    media_image1.png
    660
    780
    media_image1.png
    Greyscale

Examiner’s Fig. 2
Adapted from Fig. 1 of Huang
the connecting port is internally provided with an internal thread (i.e., internal threads of connector 7) adapted to an external thread of the positive-pressure connector (i.e., internal threads of connector 7 is capable of being couple with an external thread of a positive-pressure connector). 
Claim 7. Chen discloses the device for preventing contamination of the positive-pressure connector of the indwelling needle according to claim 1, wherein 
the air pressure balance hole is at a side wall of the shell (i.e., port 1-2 is positioned on a side wall at the top of the shell when in the orientation of Fig. 1); 
the interior of the shell is provided with an upward convex platform (3); 
the plurality of filtering membranes comprises 
the primary filtering membrane laid on the platform (i.e., membrane 2 is laid on plate 3 which has an upward convex portion); and 
a second filtering membrane (4) disposed between the primary filtering membrane and the connecting port; and 
the connecting port is internally provided with an internal thread (i.e., internal threads of connector 7) adapted to an external thread of the positive-pressure connector (i.e., internal threads of connector 7 is capable of being couple with an external thread of a positive-pressure connector). 
Claim 8. Chen discloses the device for preventing contamination of the positive-pressure connector of the indwelling needle according to claim 1, wherein 
the air pressure balance hole is at a top of the shell (Fig. 1); 
the plurality of filtering membranes comprises 
the primary filtering membrane (2) clinging to a bottom of the air pressure balance hole (i.e., since membrane 2 is positioned clinging to the bottom of wall portion as in Examiner’s Figs. 1 and 2 above forming a part of port 1-2); and
a second filtering membrane (4) clinging to a top of the connecting port (5, 7) (Fig. 1); and 
the connecting port is internally provided with an internal thread (i.e., internal threads of connector 7) adapted to an external thread of the positive-pressure connector (i.e., internal threads of connector 7 is capable of being couple with an external thread of a positive-pressure connector). 
Claim 10. Huang discloses a method using a device for preventing contamination of a positive-pressure connector of an indwelling needle, wherein the device is comprises: a shell (1); a connecting port (7) fixedly connected to the shell and used for connecting to the positive-pressure connector; an air pressure balance hole (1-2) disposed opposite to the connecting port and provided on the shell (Fig. 1); and a plurality of filtering membranes (2, 4) disposed between the air pressure balance hole and the connecting port (Fig. 1); wherein among the plurality of filtering membranes, the filtering membrane closest to the air pressure balance hole is a primary filter membrane (2), wherein the primary filtering membrane is separated from the other filtering membranes (Fig. 1).
wherein the method comprises: 
providing the plurality of filtering membranes between the air pressure balance hole and the connecting port (Fig. 1); and 
isolating and filtering microorganisms, bacteria, viruses, dusts and particulate pollution sources through the plurality of filtering membranes, wherein an inner cavity (i.e. cavity of chamber 1) of the shell is in communication with the outside through the air pressure balance hole to achieve air exchange, and ensure that the device is in a positive-pressure state ([0016]; i.e., filtering residual particulate to ensure transfusion safety).  
Claim 11. Huang discloses a device for preventing contamination of a positive-pressure connector of an indwelling needle, comprising: 
a shell (1, 3); 
a connecting port (7) fixedly connected to the shell and used for connecting to the positive-pressure connector; 
a plurality of air pressure balance holes (1-2, 3-1) disposed opposite to the connecting port and provided on the shell (Fig. 1; [0013]); and 
a plurality of filtering membranes (2, 4) disposed between the plurality of air pressure balance holes and the connecting port (Fig. 1; [0011]); 
wherein among the plurality of filtering membranes, the filtering membrane closest to the plurality of air pressure balance holes is a primary filter membrane (i.e., film 2 closest to port 3-1 and port 1-2), wherein the primary filtering membrane is separated from the other filtering membranes (Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Huang (CN 104288874 A) in view of Zhang (CN 204246597 U) and Kato (US Pub. No. 2011/0212294 A1). It is noted that citations of Huang and Zhang are referring to the provided English translations for the respective prior art.
Claim 9. Chen discloses the device for preventing contamination of the positive-pressure connector of the indwelling needle according to claim 1, wherein the shape of the shell comprises a cylindrical shape (Fig. 1), a spherical shape, an ellipsoidal shape, a rectangular shape, a gourd shape, an upper convex lower flat shape, an upper flat lower convex shape, an upper large lower small shape, or an upper small lower large shape; and the shape of the air pressure balance hole comprises a circle (Fig. 2), an ellipse, a square, a rectangle, or a triangle, but does not disclose the following specifics of the pore diameter or material of the filtering membrane and the diameter of the air pressure balance hole being: 
a pore diameter of the filtering membrane is 0.02-2 pm, and the filtering membrane comprises a polyethersulfone membrane, a cellulose filter membrane, a nuclear track membrane, an ion-exchange membrane, a nylon membrane, a polytetrafluoroethylene membrane, a polyvinylidene fluoride membrane, or a polypropylene membrane; and
the diameter of the air pressure balance hole is from a nanometer to a millimeter.  
First, while Huang does not explicitly disclose the size of port 1-2, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the diameter of the port to being a suitable diameter for passage of air depending on the particle size to be exhausted during use of the device including the diameter of the air pressure balance hole being from a nanometer to a millimeter. Moreover, modifying the dimensions of Huang to be a particular range such as the diameter of port 1-2 being from a nanometer to a millimeter is within the scope of the invention for the field common technician ([0017]) and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05 for additional details.
Second, while Huang discloses that filtering film 2 for removing and filtering air gas ([0011], [0015]) and filtering film 4 for filtering particulates ([0015]-[0016]), Huang is silent to the specific dimensions and material type of the filtering membranes (2,4). However, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the pore size of filtering films 2 and 4 to an appropriate size to filter the desired particles including pore diameter of 0.02-2 μm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05 for additional details. Moreover, it is noted that Zhang discloses that it is known in the art for filters in a medical device with a filter pore size being 0.1µm to 0.8µm for filtering out impurities ([0005]). Therefore, since both Huang and Zhang are drawn to filtering member for medical infusion devices, it also would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the filtering membrane of Huang with the pore diameter of the filtering membrane is 0.02-2 μm since Zhang discloses filter pore size being 0.1µm to 0.8µm being suitable for filtering out impurities ([0005]). 
However, both Huang and Zhang also do not explicitly disclose the material composition of the filter film and thus, does not explicitly disclose of the filtering membrane comprises a polyethersulfone membrane, a cellulose filter membrane, a nuclear track membrane, an ion-exchange membrane, a nylon membrane, a polytetrafluoroethylene membrane, a polyvinylidene fluoride membrane, or a polypropylene membrane. However, it is noted that Kato also discloses a filter membrane for medical device ([0001]) with material of polytetrafluoroethylene (PTFE) and polypropylene (PP) have hydrophobic properties ([0009]-[0010]). Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify filtering membranes of Huang to comprise a polytetrafluoroethylene membrane or a polypropylene membrane since Kato discloses that PTFE and PP are known hydrophobic material suitable for filter membrane for a medical device ([0009]-[0010]).
Thus, the limitations of claim 9 is disclosed by Huang in view of Zhang and Kato.

Allowable Subject Matter
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art of record (see PTO-892) does not disclose all of the limitations of claim 5, which as best understood, is interpreted as referring to the embodiment of instant Fig. 3, see above for additional interpretation details. It is noted that Huang does not disclose the third filtering membrane being positioned as required relative to the primary filtering membrane and the second filtering membrane of the claim. See also applicant’s arguments on pgs. 11-15 with respect to Si and Kato for additional details.

Response to Arguments
With regards to the previous objections to the drawings and specification, the amendments to the specification and replacement drawing sheets filed on August 28, 2022 are considered sufficient to clarifying the previous informalities. Therefore, the previous objections to the drawings and specification are hereby withdrawn.

With regards to the previous 35 U.S.C. 112(b) rejections, the amendments to the claims, while sufficient to clarifying some of the previous confusion, are still not considered sufficient clarify all of the confusions in the amended claims. Therefore, the amended claims are still rejected under 35 U.S.C. 112(b).

Applicant’s arguments with respect to amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. In particular, Huang is relied upon for disclosing the newly added limitations drawn to the plurality of filtering membranes, see above for details. Kato and Zhang are only relied upon for the specifics features of claim 9.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA ZHANG whose telephone number is (571)270-5369. The examiner can normally be reached Monday-Thursday 8AM - 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNA ZHANG/Primary Examiner, Art Unit 3783